Opinion by
Oliver, P. J.
These duress entries were made under the test case (Arkell Safety Bag Co. v. United States, Reap. Dec. 4670) and additional duties were assessed. From an examination of the record and a consideration of the facts the court was satisfied that when these entries were made there was no intention to defraud the revenue of the United States, conceal or misrepresent the facts, or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.